DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (PGPub 2014/0272668) in view of Takashi (JPH05329561A).
Re Claim 6, Nagoshi discloses a method for producing a fuel cell separator, comprising: forming a sheet-like metal substrate having an arithmetic average roughness Ra of a surface of the metal substrate (para. 85-86; Examples 1 and 2), and machining the metal substrate into a shape of the separator through press forming and/or stamping (para. 14, 33).  	Nagoshi does not disclose pulling a sheet-like metal substrate at least in one direction to plastically deform the metal substrate, thereby increasing an arithmetic average roughness Ra of a surface of the metal substrate after being pulled compared to that before being pulled.       
However, Takashi teaches pulling a sheet-like metal substrate at least in one direction to plastically deform the metal substrate, thereby increasing an arithmetic average roughness Ra of a surface of the metal substrate after being pulled compared to that before being pulled (Abstract; para. 4-14; para. 4 states tensile deformation of a strain amount of greater than or equal to 2%; where strain is defined as “a force tending to pull or stretch something to an extreme or damaging degree”; adjusting max roughness of the surface to > or = 10 micron, thereby increasing an arithmetic average roughness). It would be obvious to one of ordinary skill in the art to perform the pulling step thereby increasing arithmetic average roughness, as taught by Takashi, for the purpose of obtaining a desired surface texture and to form a good satin texture at low cost (para. 15). 
Re Claim 4, Nagoshi discloses the metal substrate is stainless steel, and a thickness of the metal substrate before being pulled is less than or equal to 100 micron (para. 85-86). Takashi teaches the metal substrate is pulled so that a length of the metal substrate after being pulled in a pulling direction is increased by 10 % or more compared to that before being pulled (Table 2; para. 14). It would be obvious to one of ordinary skill in the art to perform the pulling step by 10 % or more strain, as taught by Takashi, for the purpose of obtaining a desired surface texture and desired roughness value.
Re Claim 1, Nagoshi discloses a method for producing a pair of fuel cell separators, comprising: forming first and second sheet-like metal substrates having an arithmetic average roughness Ra of a surface of the metal substrate (para. 85-86; Examples 1 and 2), a metal of each metal substrate is stainless steel, and a thickness of the metal substrate before being pulled is less than or equal to 100 micron (para. 85-86). 	Nagoshi does not disclose pulling the sheet-like metal substrates at least in one direction to plastically deform the metal substrate, thereby increasing an arithmetic average roughness Ra of a surface of the metal substrate after being pulled compared to that before being pulled; wherein the each metal substrate is pulled so that, when pressure sensitive paper is sandwiched between the two metal substrates and is pressed at a contact pressure of 1 MPa, provided that a pressed area of the pressure sensitive paper corresponds to a contact area of each metal substrate, an area rate of the contact area becomes greater than or equal to 10.0 %, and each metal substrate is pulled so that a length of each metal substrate after being pulled in a pulling direction is increased by 10 % or more compared to that before being pulled.       
 	However, Takashi teaches pulling sheet-like metal substrates at least in one direction to plastically deform the metal substrate, thereby increasing an arithmetic average roughness Ra of a surface of the metal substrate after being pulled compared to that before being pulled (Abstract; para. 4-14; para. 4 states tensile deformation of a strain amount of greater than or equal to 2%; where strain is defined as “a force tending to pull or stretch something to an extreme or damaging degree”; adjusting max roughness of the surface to > or = 10 micron, thereby increasing an arithmetic average roughness), wherein [the each metal substrate is pulled so that, when pressure sensitive paper is sandwiched between the two metal substrates and is pressed at a contact pressure of 1 MPa, provided that a pressed area of the pressure sensitive paper corresponds to a contact area of each metal substrate, an area rate of the contact area becomes greater than or equal to 10.0 %], and each metal substrate is pulled so that a length of each metal substrate after being pulled in a pulling direction is increased by 10 % or more compared to that before being pulled (See table 2; para. 14). It would be obvious to one of ordinary skill in the art to perform the pulling step thereby increasing arithmetic average roughness, as taught by Takashi, for the purpose of obtaining a desired surface texture at low cost. 	Note that the limitation " the each metal substrate is pulled so that, when pressure sensitive paper is sandwiched between the two metal substrates and is pressed at a contact pressure of 1 MPa, provided that a pressed area of the pressure sensitive paper corresponds to a contact area of each metal substrate, an area rate of the contact area becomes greater than or equal to 10.0 %" is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). Although this limitation appears in a method claim, it is written as an intended use limitation and not as an actual method step being performed and thus since the prior art structure is capable of performing the intended use, it meets the claim.
Re Claim 5, Nagoshi discloses machining each metal substrate into a shape of the separator through press forming and/or stamping (para. 14, 33).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/             Primary Examiner, Art Unit 3726